DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durack et al. (US 2011/0256575).
Durack discloses a method of producing a subpopulation of sperm enriched for a desired sex chromosome comprising: 
generating a stream containing a population of sperm (fig. 2, para 135-137); 
interrogating the population of sperm with a source of electromagnetic radiation (para 761; 796; 804;835;1004-1013; optical interrogation, UV or visible laser light);
detecting signals produced in response to interrogation with the source of electromagnetic radiation (para 796, photodetector 117 detects fluorescence of the stained cells irradiated from electromagnetic radiation source 25); 
identifying sperm in the population of sperm that do not have the desired sex chromosome based on the detected signals (photodetector detest emission 31 and the data is used to classify the cells according to selected characteristics such as the X/Y chromosome content of sperm cells; the sperm cells are then sorted into different groups or populations; regarding the desired sex chromosome, Durack state the desired characteristic can be sorted and collected in para 13, 762; 795 states desired characteristics can be size, DNA content, shape, density, gene sequence, etc); 
acting on the identified sperm from the population of sperm to form the subpopulation of sperm enriched for the desired sex chromosome (the sperm cells are then sorted into different groups or populations; para 796); and 
collecting the subpopulation of sperm (para 796, sorted X and Y sperm cells are sorted and collected).  
Regarding claim 2, the method of claim 1, wherein the source of electromagnetic radiation is an LED light source (para 830 states light source can be a LED). 
Regarding claim 3, the method of claim 1, wherein the source of electromagnetic radiation is a detection laser (para 796).  
Regarding claim 4, the method of claim 1, wherein the electromagnetic radiation is emitted as a continuous wave.  
Regarding claim 5, the method of claim 1, wherein the electromagnetic radiation is emitted in pulses (para 755 states pulsed laser system is used).  
Regarding claim 6, the method of claim 1, wherein the signals produced in response to interrogation with the source of electromagnetic radiation comprise how sperm cells in the population of sperm reflect, refract, diffract, absorb, and/or emit the electromagnetic radiation (para 796 states the sperm cells produce a fluorescent signal (emit)). 
Regarding claim 7, the method of claim 1, wherein the step of collecting comprises collecting the subpopulation in a collector (the sorted cells X and Y chromosomes are collected into respective reservoirs, see fig. 137, ref. 127).  
Regarding claim 8, an insemination dosage comprising sperm from the subpopulation of sperm enriched for the desired sex chromosome by the method of claim 1 (this claim does not further limit the parent claim or provide any further steps).  
Regarding claim 9, the method of claim 1, wherein the desired sex chromosome comprises the X chromosome (selected characteristics such as the X/Y chromosome content of sperm cells; the sperm cells are then sorted into different groups or populations; regarding the desired sex chromosome, Durack state the desired characteristic can be sorted and collected in para 13, 762; 795 states desired characteristics can be size, DNA content, shape, density, gene sequence, etc).  
Regarding claim 10, the method of claim 1, wherein the desired sex chromosome comprises the Y chromosome (selected characteristics such as the X/Y chromosome content of sperm cells; the sperm cells are then sorted into different groups or populations; regarding the desired sex chromosome, Durack state the desired characteristic can be sorted and collected in para 13, 762; 795 states desired characteristics can be size, DNA content, shape, density, gene sequence, etc).  
Regarding claim 11, the method of claim 1, further comprising the step of establishing a gating for sperm that do not have the desired sex chromosome (selected characteristics such as the X/Y chromosome content of sperm cells; the sperm cells are then sorted into different groups or populations; regarding the desired sex chromosome, Durack state the desired characteristic can be sorted and collected in para 13, 762; 795 states desired characteristics can be size, DNA content, shape, density, gene sequence, etc).  
Regarding claim 12, Durack discloses a method of producing a subpopulation of sperm enriched for a desired sex chromosome comprising: 
obtaining a population of sperm from a raw ejaculate sample (para 13, a sample of sperm ejaculate is collected and tested); 
staining the population of sperm with a dye (para 762 states a dye, a DNA selective fluorescent dye); 
generating a stream containing the population of sperm stained with the dye (fig. 2, para 135-137; a stream of sample is provided to an optical interrogation device and the particles are identified and then sorted);
interrogating the population of sperm with a source of electromagnetic radiation (para 761; 796; 804;835;1004-1013; optical interrogation, UV or visible laser light);
detecting signals produced in response to interrogation with the source of electromagnetic radiation (para 796, photodetector 117 detects fluorescence of the stained cells irradiated from electromagnetic radiation source 25); 
identifying sperm in the population of sperm that do not have the desired sex chromosome based on the detected signals (photodetector detest emission 31 and the data is used to classify the cells according to selected characteristics such as the X/Y chromosome content of sperm cells; the sperm cells are then sorted into different groups or populations; regarding the desired sex chromosome, Durack state the desired characteristic can be sorted and collected in para 13, 762; 795 states desired characteristics can be size, DNA content, shape, density, gene sequence, etc); 
acting on the identified sperm from the population of sperm to form the subpopulation of sperm enriched for the desired sex chromosome (the sperm cells are then sorted into different groups or populations; para 796); and 
collecting the subpopulation of sperm (para 796, sorted X and Y sperm cells are sorted and collected).  
Regarding claim 13, the method of claim 12, wherein the source of electromagnetic radiation is an LED light source (para 830 states light source can be a LED).  
Regarding claim 14, the method of claim 12, wherein the source of electromagnetic radiation is a detection laser (para 761; 796; 804;835;1004-1013; optical interrogation, UV or visible laser light).  
Regarding claim 15, the method of claim 12, wherein the electromagnetic radiation is emitted as a continuous wave (para 761; 796; 804;835;1004-1013; optical interrogation, UV or visible laser light).  
Regarding claim 16, the method of claim 12, wherein the electromagnetic radiation is emitted in pulses (para 755 states pulsed laser system is used).  
Regarding claim 17, the method of claim 12, wherein the signals produced in response to interrogation with the source of electromagnetic radiation comprise how sperm cells in the population of sperm reflect, refract, diffract, absorb, and/or emit the electromagnetic radiation (para 796 states the sperm cells produce a fluorescent signal (emit)).  
Regarding claim 18, an insemination dosage comprising sperm from the subpopulation of sperm enriched for the desired sex chromosome by the method of claim 12 (this claim does not further limit the parent claim or provide any further steps).  
Regarding claim 19, the method of claim 12, wherein the desired sex chromosome comprises the X chromosome or the Y chromosome (para 796, sorted X and Y sperm cells are sorted and collected).  
Regarding claim 20, the method of claim 12, further comprising the step of establishing a gating for sperm that do not have the desired sex chromosome para 796, sorted X and Y sperm cells are sorted and collected; selected characteristics such as the X/Y chromosome content of sperm cells; the sperm cells are then sorted into different groups or populations; regarding the desired sex chromosome, Durack state the desired characteristic can be sorted and collected in para 13, 762; 795 states desired characteristics can be size, DNA content, shape, density, gene sequence, etc).

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797